     Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


LENA ZERANGUE,

Plaintiff,

v.                                        Case No: 2:19-CV-01939-MLCH-JCW


THE LINCOLN NATIONAL LIFE I
INSURANCE COMPANY,

Defendant.


                MERMORANDUM IN OPPOSITION TO DEFENDANT’S
                     RULE 12(B)(6) MOTION TO DISMISS


       The Court should deny the Defendant’s Motion to Dismiss [Doc. 8] because

Plaintiff pleaded sufficient factual allegations upon which relief can be granted and

because the Code of Federal Regulations governing ERISA claims provides that in

circumstances such as those pleaded in the Complaint, an ERISA claimant is deemed

to have exhausted administrative remedies, and because Plaintiff pleaded sufficient

facts to show that pursuing administrative remedies any further than she did would have

been patently futile.

                  I. BACKGROUND AND PRELIMINARY STATEMENT

       The Complaint clearly alleges that The Lincoln National Life Insurance Company

(“Lincoln”) failed to follow proper claim and appeal procedures as set forth in the Code

of Regulations, in particular: “(a). By failing to provide an explanation of the basis for

disagreeing with or not following the determination of the Social Security

Administration that Plaintiff is disabled and entitled to SSDI benefits, as required
     Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 2 of 10



by 29 C.F.R. § 2560.503-1(g)(1)(vii)(A), (j)(6)(i); (b). By failing to provide “either

the specific internal rules, guidelines, protocols, standards or other similar criteria

of the plan relied upon in making the adverse determination or, alternatively, a

statement that such rules, guidelines, protocols, standards or other similar criteria

of the plan do not exist” as required by 29 C.F.R. § 2560.503-1(g)(1)(ii)((B), (j)(6)

(ii); and (c). By failing to provide an “explanation of the basis for disagreeing with

or not following” the “views” of treating and consulting medical and vocational

specialists. 29 C.F.R. § 2560.503-1(g)(1)(vii)(A), (j)(6)(i). [Doc. 1, ¶ 10; Doc. 3,

¶10]. Moreover, because Defendant thrice denied Plaintiff’s claim for short-term

disability (“STD”) benefits, it was apparent Defendant would not pay her long-

term disability (“LTD”) benefits either. Thus, pursuing an LTD claim and appeals

would have been futile. See e.g., Simmons v. Willcox, 911 F.2d 1077, 1079 (5th

Cir. 1990).

                                       II. ARGUMENT

A.     Defendant’s Motion and Memorandum Ignores The Rule 12(b)(6) Standard.

       As the Fifth Circuit has explained, “[a] motion to dismiss under rule 12(b)(6) is

viewed with disfavor and is rarely granted.” Collins v. Morgan Stanley Dean Witter, 224

F.3d 496, 498 (5th Cir. 2000). A complaint will not be dismissed pursuant to Fed. R. Civ.

P. 12(b)(6) so long as sufficient factual allegations are pleaded to raise a right to relief

beyond mere speculation, and such a motion looks to the formal sufficiency of the

plaintiff’s complaint. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955

(2007). In Teachers’ Retirement System of La. v.Hunter, the court, while analyzing the


                                              !2
        Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 3 of 10



dismissal of a complaint pursuant to Fed.R.civ.P. 12(b)(6), explained, “More precisely,

under this scheme of notice pleading and broad discovery, consideration of a motion to

dismiss must account for the possibility that a noticed claim could become legally

sufficient if the necessary facts were to be developed during discovery. As the Supreme

Court has characterized this approach to Rule 12(b)(6) motions: ‘Given the Federal

Rules' simplified standard for pleading, a court may dismiss a complaint only if it is clear

that no relief could be granted under any set of facts that could be proved consistent

with the allegations. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514, 122 S.Ct. 992,

152 L.Ed.2d 1 (2002) (internal quotation marks and citation omitted) (emphasis

added).’” 477 F.3d 162, 170 (4th Cir., 2007). As explained more fully, below, the

Complaint contains more than sufficient allegations to overcome Defendant’s motion to

dismiss.

B.       Because of Defendant’s Mishandling of Plaintiff’s Appeal of Denied Short-
         term Disability Benefits Plaintiff is Deemed to Have Exhausted
         Administrative Remedies.

         In the present case, Plaintiff pleaded two bases to excuse the ordinary

requirement that administrative remedies must be exhausted before initiating litigation.

The first, and primary, basis is that the Code of Federal Regulations mandates that a

claimant be deemed to have exhausted administrative remedies when the plan

administrator fails to establish and follow reasonable claims procedures. Defendant

failed to address this basis in its Motion to Dismiss and Memorandum. [Docs. 8 and

8-2].

         Plaintiff pleaded three specific examples of how Defendant failed to properly

evaluate her appeal of the denial of Plaintiff’s STD benefits, and clearly set forth the



                                              !3
    Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 4 of 10



specific sections of Title 29 of the Code of Federal Regulations that Defendant failed to

follow in administering Plaintiff’s appeal. [Doc. 1, ¶ 10; Doc. 3, ¶10; pp. 1-2, supra].

       29 C.F.R. § 2560.503 (l)(2) states:

           Plans providing disability benefits. (i) In the case of a claim for
           disability benefits, if the plan fails to strictly adhere to all the
           requirements of this section with respect to a claim, The claimant is
           deemed to have exhausted the administrative remedies available
           under the plan, except as provided in paragraph (l)(2)(ii) of this
           section. Accordingly, the claimant is entitled to pursue any available
           remedies under section 502 (a) of the Act on the basis that the plan
           has failed to provide a reasonable claims procedure that will yield a
           decision on the merits of the claim. If a claimant chooses to pursue
           remedies under section 502 (a) of the act under such
           circumstances, the claim or appeal is deemed denied on review
           without the exercise of discretion by an appropriate fiduciary.

           Emphasis added.

       This provision of the CFR, which specifically governs employee disability plans,

is unambiguous in its directive that when a disability plan administrator, in this case

Defendant/Lincoln, fails to follow the claim procedures set forth in 29 C.R.R. §

2560.503-1, et seq., the claimant is deemed to have exhausted administrative

remedies, and shall be entitled entitled to pursue any remedies available under section

502(a) of the Employee Retirement Income Security Act (ERISA). This regulation is

mandatory and leaves no room for interpretation or discretion. This is precisely what

occurred in the present case, as Plaintiff clearly pleaded in her Complaint. [Doc. 1, ¶ 10;

Doc. 3, ¶ 10]; see Baptist Mem’l Hosp. - DeSoto, Inc. v. Crain Automotive, Inc., 392 Fed.

Appx. 289; 2010 U.S. App. LEXIS, 17518, ** 8-13; 49 Employee Benefits Cas. (BNA

2221) (5th Cir. 8/19/2010) (holding that because the group health plan administrator

failed to substantially comply with its duty to notify plaintiff/hospital that it had denied



                                               !4
     Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 5 of 10



claim, district court properly excused plaintiff’s failure to exhaust administrative

remedies).

       This provision of the CFR is the primary rationale for excusing the usual

requirement that Plaintiff exhaust administrative remedies before pursuing litigation

regarding her LTD benefits. Plaintiff respectfully suggests that this rationale provides

more than sufficient reason for the Court to deny Defendant’s Motion to Dismiss.

Nevertheless, Plaintiff will address Defendant’s arguments regarding futility, below.

C.     Defendant’s Denial of Plaintiff’s Short-Term Disability Claim and Refusal to
       Adhere to the Requirements of the CFR During the Appeal Process Made it
       Abundantly Clear That Pursuing Claims and Appeals for Long-term
       Disability Benefits, (for the same disabling illness) Would Be Futile.


       In its Motion to Dismiss and accompanying Memorandum, Defendant failed to

address the fact that Plaintiff assiduously pursued her claim for disability benefits, albeit

for short-term disability benefits (STD), exhausting two levels of administrative appeals

in the process before filing suit. The STD policy paid only thirteen weeks of benefits at a

maximum weekly amount of $1,000.00. [Doc. 1, Ex. A, p.3]. By contrast, the LTD policy

pays 60% of Plaintiff’s pre-disability earnings, up to a $5,000.00 monthly benefit,

potentially until she reached age 65. [Doc. 1, Ex. B, p.3]. Throughout the claim and

appeal processes, Plaintiff was stymied by Defendant’s refusal to play by the rules set

forth in the CFR. If the Defendant was going to fight as hard as it did over a total of

$13,000.00 in benefits, surely pursuing an LTD claim worth potentially hundreds of

thousands of dollars would have been an exercise in futility.

       Given that Defendant made it abundantly clear that it was a not going to follow

the rules in handling Plaintiff’s administrative appeal, and that it was going to turn a



                                              !5
     Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 6 of 10



blind eye to whatever evidence Plaintiff provided to prove her entitlement to STD

benefits, Plaintiff had every reason to believe that further entreaties, whether they be for

short-term or long-term disability payments, would be futile. To suggest that the same

insurer that fought tooth and nail to avoid paying a total of $13,000.00 in STD benefits

would suddenly see the error of its ways and pay Plaintiff’s LTD benefits strains

credulity. Despite Defendant’s assertions to the contrary, a clearer case of futility is

difficult to imagine.

       In its Memorandum in Support of Its Motion to Dismiss Plaintiff’s Claim for LTD

Benefits, Defendant describes Plaintiff’s approach in this case as “backwards” and

“contrary to . . . Fifth Circuit case law, and common sense. (Doc. 8-2, p. 5, ¶ 9]. In fact,

as explained above, it would be contrary to common sense for Plaintiff to have

continued plodding along, beating her head against a brick wall, hoping against hope

that Defendant would pay her LTD claim after she had exhausted two levels of

administrative appeals for her STD claim and come away empty handed. As for

Defendant’s assertion that Plaintiff’s actions are contrary to Fifth Circuit case law, each

of the cases cited by Defendant in its Memorandum are easily distinguishable from the

present case:

       Meza v. General Battery Corp., was an appeal of a grant of summary judgment

(as opposed to Defendant’s motions to dismiss in the present case) in favor of the

defendant and the benefits at issue were occupational disability benefits and pension

benefits. While the Fifth Circuit upheld the district court’s grant of summary judgment,

based at least in part on the plaintiff’s failure to exhaust administrative remedies, the

plaintiff had never made a claim for either benefit, much less appealed their denial. 908



                                              !6
     Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 7 of 10



F.2d 12621278-1279 (1990). In contrast, in the present case, Plaintiff exhausted her

administrative remedies for her STD benefits, Defendant had every opportunity to

review the supporting documentation Plaintiff submitted with her appeals, and

Defendant refused to pay Plaintiff any disability insurance benefits. [Doc. 1, ¶¶ 13 and

14; Doc. 3, ¶¶ 13 and 14].

       In Denton v. First Nat. Bank of Waco, Texas the plaintiff brought suit for early

payment of pension benefits. When those payments were denied, plaintiff and his

attorney intentionally circumvented the administrative remedies provided for in the

pension plan. The plaintiff attempted to rely on the futility exception to the exhaustion

requirement, to no avail. While the Fifth Circuit upheld the district court’s decision to rule

against the plaintiff following a bench trial (as opposed to Defendant’s motion to dismiss

in the instant case), again there was no evidence in the record that the plaintiff ever

availed herself of any administrative remedies for any benefit.

       In Simmons v.. Willcox, after the plaintiff’s employment was terminated, she

asked her former employer about the the status of retirement and health benefits. The

plaintiff decided not to file a claim for either benefit but chose instead to file suit in

federal district court. Not surprisingly, the district court granted summary judgment in

favor of the defendant after the completion of discovery and the Fifth Circuit affirmed.

911 F.2d 1077, 1079-1082 (1990). Again, Defendant cited a case involving a motion for

summary judgment following the completion of discovery, in support of a Rule 12(b)(6)

motion to dismiss.

       In Medina v. Anthem Life Ins. Co. the plaintiff sought pre-authorization from the

insurance company for certain dental procedures, which were initially denied. After



                                                !7
    Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 8 of 10



plaintiff’s attorney wrote the insurance company asking it to reverse the denial, the

insurance company had an independent evaluation done on the claim, after which the

independent evaluators recommended authorizing the dental procedure. The day after

the insurance carrier authorized the procedure, the plaintiff brought suit in state court for

the cost of the treatment. After removing the case to federal court, the defendant

insurance carrier sought to dismiss the action for failure to exhaust administrative

remedies. On these facts the district court not surprisingly dismissed the suit and the

Fifth Circuit affirmed. 983 F.ed 29, 30 (1993).

       The plaintiff in McGowin v. ManPower International, Inc. was an employee of

ManPower International (an employee leasing company) assigned to work at

ExxonMobil. When she was fired from ManPower she sued it and ExxonMobil in state

court for a variety of things, including refusal to pay ERISA employee benefits. To no

one’s surprise the complaint was removed to federal court and the defendants moved to

dismiss it based on, among other things, ERISA preemption and failure to exhaust

administrative remedies (the plaintiff had not even requested payment of any benefits

prior to filing suit). Once again, the Fifth Circuit affirmed. 363 F.3d 56, 557-559 (2004).

       The obvious difference between these cases and the instant one is that here

Plaintiff did in fact make a claim for disability benefits. She perfected the claim, and

when Defendant denied it, she exhausted two levels of administrative appeals before

bringing the present litigation. [Doc. 1, pp. 3-4Doc. 3, pp. 3-4]. Plaintiff’s claim for LTD

benefits would have been based on the same disabling illness, handled by the same

plan administrator, and quite obviously would have faced the same outcome as

Plaintiff’s STD claim. It is clearly futile for Plaintiff to pursue the LTD claim because it is



                                               !8
    Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 9 of 10



apparent Defendant will deny it as it did Plaintiff’s STD claim. This is a pretty clear case

of futility. See Simmons, 911 F.2d at 1079.

                                    III. CONCLUSION

       Plaintiff pleaded sufficient facts to show that Defendant failed to strictly adhere to

all of the requirements of the Code of Federal Regulations governing ERISA disability

insurance claims and is thus deemed to have exhausted administrative remedies and

entitled to avail herself of all remedies available under ERISA per 29 C.F.R. § 2560.503

(l)(2). Alternatively, Defendant’s handling of Plaintiff’s STD claim and appeals shows that

it would be futile for Plaintiff to continue with the administrative process as to her LTD

claim. Thus, Defendant’s Motion to Dismiss Count II of the [Amended] Complaint should

be denied. In the alternative, Plaintiff respectfully suggests that the court might stay the

present matter until such time as Plaintiff can make her claim for LTD benefits and

exhaust administrative remedies, or grant Plaintiff leave to file a second amended

complaint upon exhausting administrative remedies for her LTD benefits, provided this

occurs before the instant case is concluded.



                                           Respectfully submitted,

                                           /s/ Edward A. Doskey
                                           Edward A. Doskey
                                           Louisiana Bar No.: 30993
                                           Doskey Law, PLC
                                           807 Howard Ave.
                                           New Orleans, LA 70113-1107
                                           Telephone: (504) 810-4137
                                           Facsimile: (504) 3242398
                                           E-mail: ed@doskeylaw.com
                                           Counsel for Plaintiff




                                              !9
   Case 2:19-cv-01939-MLCF-JCW Document 12 Filed 04/30/19 Page 10 of 10




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a on April 30, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which will send a notice of
electronic filing to: Blake B. Goodsell, Bradley Arant Boult Cummings, LLP, One Federal
Place, 1819 Fifth Ave. No., Birmingham, AL 35203.

                                        /s/ Edward A. Doskey
                                        Edward A. Doskey
                                        Louisiana Bar No.: 30993
                                        Doskey Law, PLC
                                        807 Howard Ave.
                                        New Orleans, LA 70113-1107
                                        Counsel for Plaintiff




                                          !10
